                  Case 6:20-cv-07039-FPG Document 4 Filed 12/04/20 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK


                  Pro Se Registration and Consent for Electronic Service of Orders and Notices
                                       Issued by the Court in Civil Cases

   Please register me to receive service of documents and notices of electronic filings to my e-mail
   address via the Court's electronic filing system (HCF). By registering for electronic service, 1affirm
   that:


           1understand that 1waive my right to receive service of court issued documents by first class mail
           and that 1will no longer receive paper copies of court issued documents such as notices, decisions,
           opinions, memoranda & orders, orders, judgments and appeal instructions.
                                                                                          Initial here CML
           1understand that 1will be sent notices of electronic filing via e-mail and upon receipt of a notice, 1
           will be permitted one "free look" at the document by clicking on the hyperlinked document
           number, at which time 1should print or save the document to avoid future charges. The one 'free
           look' will expire in 15 days from the date the notice was sent. After the "free look" is used or
           expired, the document can be accessed by me through PACHR (Public Access to Court Electronic
           Records) and 1 may be charged to view the document.
                                                                                          Initial here
           1understand that it is strongly recommended that 1establish a PACER account by visiting the
           PACER website at wwvv.pacer.aov, which account will allow me to view, print, and download
           documents at any time for a nominal fee.
                                                                                        Initial here        .
           The email address 1provided below is valid and 1understand 1am responsible for checking it on a
           regular basis. 1will promptly notify the Court if there is any change in my personal data, such as
           name, address, or e-mail address.
                                                                                          Initial here CMk
           1understand that electronic service does not allow me to file documents electronically and does
           not mean that I can serve documents by e-mail to the opposing party. 1must continue to file all
           communications regarding my case in paper copy with the Court and serve the opposing party.

                                                                                          Initial here
           1 understand that 1 must file a consent in each case in which 1 wish to receive electronic service
           and that electronic service is not available in Social Security or Immigration ca.ses or for
           incarcerated litigants.
                                                                                         Initial here CML

Date:        November 19,2020                         Signature:

Case No:                                              Print Full Name:

Telephone No.: (315) 538-8316                         Hmail Address:       carrjeleo15@grpaJ.cqm
Home Address:         ^199 Walworth Road, Walworth, NY 14568

Return form to:            U.S.D.C., li.D.N.Y. - Pro Sc Dept.
                   225 Cadman Pla/.a Hast   or        100 Federal Pla/a
                   Brooklyn.NY 11201                 Central Islip, NY 11722
